Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 15, 2022

                                      No. 04-21-00489-CR

                                   THE STATE OF TEXAS,
                                         Appellant

                                                v.

                                      Ruben ELIZONDO,
                                           Appellee

                  From the County Court at Law No. 15, Bexar County, Texas
                                   Trial Court No. 657461
                           Honorable Melissa Vara, Judge Presiding


                                         ORDER
       On February 14, 2022, Appellant filed a motion to supplement the clerk’s record.
Appellant seeks to include the reverse side of a Motion to Compel Compliance with Subpoena
and Show Cause.
       To supplement the appellate record, Appellant “may by letter direct the trial court clerk to
prepare, certify, and file in the appellate court a supplement containing the omitted item[s].” See
TEX. R. APP. P. 34.5(c)(1).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of February, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court